DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the backlight module in claim 11" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-20 are rejected similarly as the depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2015/0160405.
Regarding claim 1, Park teaches  A mold frame, comprising: a bottom frame (fig. 2 260) ; a side frame (300) disposed on a periphery of the bottom frame; and at least one position-limiting structure (400) disposed on a first inner side wall of the side frame, wherein the position-limiting structure has a first side wall(420) that is in direct contact with the first inner side wall of the side frame, and a second side wall (opposite 120/110) opposite to the first side wall; the second side wall includes two surfaces (along 310 and opposite 120/110) that are arranged along a thickness direction of the bottom frame, and the two surfaces are connected; at least one of the two surfaces is inclined with respect to the first side wall, and a first angle, facing the first side wall, between two planes where the two surfaces are located is an obtuse angle (formed by 320/310).  Park does not teach the bottom frame has an opening however one of ordinary skill in the art could easily apply an opening to a bottom frame to release heat and examiner takes official notice of this.

Regarding claim 2, Park teaches at least one position-limiting structure includes a plurality of position-limiting structures which are spaced apart.  Each edge of 410 can be considered a position limiting structure and it is at least spaced apart from the opposite edge position limiting structure.
Regarding claim 3, Park teaches n at least one of the plurality of position-limiting structures (410) is disposed at a corner of the side frame (see fig. 1).
Regarding claim 4, Park teaches at least one position-limiting structure includes one position-limiting structure (41) extending along a length direction of the first inner side wall of the side frame to two ends of the first inner side wall, and the one position-limiting structure is connected to position-limiting structures disposed on second and third inner side walls, adjacent to the first inner side wall, of the side frame (see fig. 1).
Regarding claim 5, Park teaches fixing members (fig. 2 SC) each of which is connected to the side frame and/or the bottom frame, the fixing members being configured to fix the mold frame.
Regarding claim 7 and 11, Park does not explicitly teach at least one position-limiting structure, the bottom frame, the side frame and the fixing members are integrally formed.
However MPEP 2144.04 states 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).  Therefore integration of the structures as claimed would be considered obvious to improve durability.
Regarding claim 8, Park teaches one of the two surfaces is parallel to the first side wall (320), and another surface of the two surfaces is inclined (310) with respect to the first side wall.

Allowable Subject Matter
Claim 6 and 9-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871